Title: George Joy to James Madison, 24 December 1834
From: Joy, George
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Hartham Park Wilts
                                
                                 24 Decr 1834
                            
                        
                        
                        I have just rec’d from Mr Scrope, one of the M. Ps for this County, a Pamphlet sent him ex officio. I have
                            made some short hand marginal Notes upon it which I have not time to transcribe, and they would be little worth if I had;
                            but I have ordered one of the Pamphlets to be sent to you from London, where, I suppose, they are by this time on Sale.
                        The short of the Story I take to be this. The only chance for the present ministry retaining their station
                            lies in their bending to the Sinuosities of Publick Opinion: if they meet the present Parliament, and especially if, as it
                            is said, the Duke of Wellington is attempting to prevail on the Bishops to vacate their Seats in the House of Lords, they
                            may hold the Reins for a while; and I do not think that the questions still unsettled between this Country and ours would
                            be in a worse predicament for the Change. Peale was never more emphatic, nor more cheered by the house than
                            when he professed a cordial reciprocation of the Sentiments expressed by the President to this effect; and the Duke was no
                            party to the measures of Canning & Castlereagh; and I have somewhere recorded an opinion that our Subject (to use
                            a french idiom) was one of those on which the Marquis, his Brother, (to use an expression of his own) differed from them
                            pretty stoutly. Moreover Mr McLane, when he was here, thought favorably of the Duke, and even considered him a better
                            Statesman than his brother; from whom however I suspect that he has learned a great deal: for their being on different
                            sides in politics occasions no rancour between them. For me, I never had any personal intercourse with him, and have only
                            one letter from him, thanking me for the communication of what I had written to Huskisson, in his day, on our trade to the
                            W. Indes;
                        But the time of all times for negociation is that when the Government is vacillating, and such is the present.
                            If we had a Minister here at this time, thoroughpaced in the Events of our day, and with a liberal discretion to watch the
                            present, I do believe that a satisfactory adjustment of our differences would require no great exertion to make it
                            popular; and I think the popular voice is perched on too high ground to be sounded in vain in this Country; albeit the war
                            of opinion on the great theatre of Europe is still raging and of doubtful issue; and the Change of Administration here
                            cannot be said, prima facie, to throw any weight into the scale of liberal adjustment. Always very truly and faithfully
                            Yours
                        
                        
                            
                                G. Joy
                            
                        
                    